 1   Erica D. Wilson (SBN 161386)
     ericawilson@walterswilson.com
 2   Eric S. Walters (SBN 151933)
     eric@walterswilson.com
 3   WALTERS WILSON LLP
     702 Marshall St., Suite 611
 4   Redwood City, CA 94063
     Telephone: 650-248-4586
 5
     Rebecca L. Unruh (SBN 267881)
 6   rebecca.unruh@wdc.com
     Western Digital
 7   5601 Great Oaks Parkway
 8   San Jose, CA 95119
     Telephone: 408-717-8016
 9
10   Attorneys for Defendant
     Western Digital Corporation
11
                                  UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                            OAKLAND DIVISION
14

15                                                )
     WALTER A. TORMASI,                           )   Case Number: 4:19-CV-00772-HSG
16                                                )
                    Plaintiff,                    )
17                                                )   DEFENDANT WESTERN DIGITAL
            v.                                    )   CORPORATION’S ADMINISTRATIVE
18                                                )   MOTION TO CHANGE TIME
     WESTERN DIGITAL CORPORATION,                 )   PURSUANT TO CIVIL L.R. 6-3
19                                                )
                    Defendant.                    )
20                                                )
                                                  )
21                                                )
22                                     I.     NOTICE OF MOTION
23          Pursuant to Civil L.R. 6-3, Defendant Western Digital Corporation (“WDC”) hereby
24   moves to extend the dates set forth in the Order Setting Initial Case Management Conference and
25   ADR Deadlines (Dkt. No. 2) (“Case Management Order”) as discussed below. As set forth in the
26   Declaration of Erica D. Wilson in support of WDC’s motion (“Wilson Decl.”) filed concurrently
27   herewith, Plaintiff Walter A. Tormasi has agreed to the proposed extension. Wilson Decl. ¶5.
28
     DEFENDANT’S MOTION TO CHANGE TIME [RULE 6-3]            4:19-CV-00772-HSG

                                                      1
 1   The parties did not prepare a stipulated request for an order changing time pursuant to Civil

 2   Local Rule 6-2, because Mr. Tormasi is a pro se Plaintiff who is incarcerated in the New Jersey

 3   State Prison in Trenton, New Jersey. Mr. Tormasi has stated that he does not have Internet access

 4   thus written communications between the parties must occur via U.S. mail. In view of this, it is

 5   unclear whether the parties could prepare and exchange a stipulated request within the time

 6   frame set forth in Civil Local Rule 6-2. Id. ¶¶4-5.

 7
                   II.   REQUESTED EXTENSION AND REASONS THEREFORE
 8
            Mr. Tormasi filed his Complaint for patent infringement on February 12, 2019. Dkt. No.
 9
     1. On that same day, the Court issued its Case Management Order (Dkt. No. 2), setting the last
10
     day for the parties to hold a Rule 26(f) conference and file the ADR Certification for April 23,
11
     2019, and the last day for the parties to file a Rule 26(f) report for May 7, 2019. The Initial Case
12
     Management Conference is currently scheduled for May 14, 2019. Dkt. No. 2.
13
            Plaintiff Tormasi is currently representing himself pro se but is incarcerated at the New
14
     Jersey State Prison in Trenton, New Jersey. Wilson Decl. ¶4. This poses a number of logistical
15
     difficulties. Mr. Tormasi has stated that he does not have Internet access. Written
16
     communications between the parties, therefore, must occur via U.S. mail. And, WDC must send
17
     requests to the prison to request to speak to Mr. Tormasi via phone. Id. Mr. Tormasi has stated
18
     that he is attempting to secure legal representation in this case. Id. ¶5.
19
            WDC waived service of summons and its response to Mr. Tormasi’s Complaint is due
20
     April 25, 2019. Dkt. No. 14; Wilson Decl. ¶3. WDC is currently investigating Mr. Tormasi’s
21
     capacity as an incarcerated felon to sue under New Jersey law. See Fed. R. Civ. P. 17(b); Wilson
22
     Decl. ¶6. In addition, WDC is investigating the validity of an assignment of the patent-in-suit
23
     from Advanced Data Solutions Corp. (“ADS”) to Mr. Tormasi (Dkt. No. 1, Ex. A), and thus Mr.
24
     Tormasi’s standing to sue. Id. Notably, ADS appears to have been in a void status on January 30,
25
     2019, the date on which the assignment was purportedly made, and therefore the assignment may
26
     be ineffective. If Mr. Tormasi does not own the patent-in-suit, he does not have standing to sue
27
     for its infringement. Id. WDC is also assessing whether the substantive allegations of the
28
     DEFENDANT’S MOTION TO CHANGE TIME [RULE 6-3]                4:19-CV-00772-HSG

                                                        2
 1   Complaint comport with the pleading standards set forth in the U.S. Supreme Court’s decisions

 2   in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662

 3   (2009) and their progeny. In view of the foregoing, WDC currently anticipates filing at least a

 4   partial Motion to Dismiss the Complaint. Id.

 5          Accordingly, WDC respectfully requests that the Court extend the deadline for the parties

 6   to complete the Rule 26(f) conference and file their ADR certification to 30 days after WDC

 7   responds to the Complaint or, if WDC files a Motion to Dismiss, 30 days after the Court rules on

 8   the motion. WDC likewise requests that the deadline for the parties to submit their Rule 26(f)

 9   report be extended to 14 days after the new proposed deadline for completing the Rule 26(f)
10   conference, and the Initial Case Management Conference be scheduled at the Court’s

11   convenience after the submission of the Rule 26(f) report.

12          In a March 25, 2019 telephone conference, Mr. Tormasi consented to WDC’s proposed

13   extension. Wilson Decl. ¶5.

14          The proposed extension will permit Mr. Tormasi additional time to attempt to secure

15   legal representation, thus potentially avoiding the duplication of effort that would result from

16   preparing a case management schedule and discovery plan now while Mr. Tormasi is

17   representing himself from a New Jersey prison and then preparing new plans after Mr. Tormasi

18   secures legal representation. In addition, certain discovery disputes will not need to be presented

19   to the Court if Mr. Tormasi secures legal counsel. In just one example, disputes over WDC’s
20   production of its confidential materials to an incarcerated Plaintiff can be largely avoided if Mr.

21   Tormasi obtains outside counsel. Id. ¶7.

22          Moreover, postponing the Rule 26(f) conference until after WDC responds to the

23   Complaint or the Court rules on WDC’s Motion to Dismiss will allow the parties to focus their

24   Rule 26(f) conference and subsequent submissions to the Court on the issues that remain in the

25   case or potentially obviate the need for a conference entirely if Mr. Tormasi is found to lack the

26   capacity or standing to sue. Id. ¶8.

27          There have been no previous time modifications in this case. Id. ¶9.

28
     DEFENDANT’S MOTION TO CHANGE TIME [RULE 6-3]               4:19-CV-00772-HSG

                                                      3
 1          WDC expects that the requested change will delay the case about 30 days if WDC does

 2   not file a Motion to Dismiss and 2-3 months if it does. Id. ¶10.

 3          WDC thus requests the following changes to the schedule:

 4         Event                            Current Date                 Proposed New Date
 5         Last day for Rule 26(f)          April 23, 2019               30 days after WDC
           conference and ADR                                            responds to the
 6         Certification                                                 Complaint, or if WDC
 7                                                                       files a Motion to
                                                                         Dismiss, 30 days after
 8                                                                       the Court rules on
                                                                         WDC’s motion
 9
           Last day to file Rule 26(f)      May 7, 2019                  Two weeks after the last
10         report                                                        day for the Rule 26(f)
11                                                                       conference and ADR
                                                                         Certification
12
           Initial Case Management          May 14, 2019                 At the Court’s
13         Conference                                                    convenience after the
                                                                         parties file the Rule
14
                                                                         26(f) report
15

16          WDC would like to make the Court aware that due to Mr. Tormasi’s incarceration and

17   lack of Internet access, it cannot deliver a copy of this motion to Mr. Tormasi on the day it is

18   filed, but rather will mail it to him via first class mail. As discussed, Mr. Tormasi has given his

19   consent to the proposed changes to the schedule. Wilson Decl. ¶5.

20
                                           III.   CONCLUSION
21
            For the foregoing reasons Defendant WDC respectfully requests that the Court grant its
22
     motion to change time.
23

24

25

26
     //
27

28
     DEFENDANT’S MOTION TO CHANGE TIME [RULE 6-3]               4:19-CV-00772-HSG

                                                       4
 1   Dated: March 28, 2019                  Respectfully submitted,

 2

 3                                          /s/ Erica D. Wilson
                                                    Erica D. Wilson
 4
                                            Erica D. Wilson (SBN 161386)
 5                                          ericawilson@walterswilson.com
                                            Eric S. Walters (SBN 151933)
 6                                          eric@walterswilson.com
                                            WALTERS WILSON LLP
 7                                          702 Marshall St., Suite 611
                                            Redwood City, CA 94063
 8                                          Telephone: 650-248-4586
 9                                          Rebecca L. Unruh (SBN 267881)
                                            rebecca.unruh@wdc.com
10                                          Western Digital
11                                          5601 Great Oaks Parkway
                                            San Jose, CA 95119
12                                          Telephone: 408-717-8016

13
                                            Attorneys for Defendant
14                                          Western Digital Corporation
15

16

17

18

19
20

21

22

23

24

25

26

27

28
     DEFENDANT’S MOTION TO CHANGE TIME [RULE 6-3]      4:19-CV-00772-HSG

                                               5
 1                                   CERTIFICATE OF SERVICE

 2

 3          I am a partner of WALTERS WILSON LLP, and my business address is 702 Marshall

 4   Street, Suite 611, Redwood City, CA 94063.

 5          I hereby certify that I caused to be served a copy of the following document on each of

 6   the persons listed below by the means specified:

 7         DEFENDANT WESTERN DIGITAL CORPORATION’S ADMINISTRATIVE
                MOTION TO CHANGE TIME PURSUANT TO CIVIL L.R. 6-3
 8

 9   ☑      A true and correct copy of said document was deposited in a United States postal service
10   mailbox for delivery via first class mail, postage prepaid, on March 28, 2019.
11
             Walter A. Tormasi
12           #136062/268030C
13           NJSP
             P.O. Box 861
14           Trenton, NJ 08625

15

16   Dated: March 28, 2019.
17                                                               /s/ Erica D. Wilson
                                                                 Erica D. Wilson
18

19
20

21

22

23

24

25

26

27

28
     DEFENDANT’S MOTION TO CHANGE TIME [RULE 6-3]             4:19-CV-00772-HSG

                                                     6
